Citation Nr: 9936263	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-08 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased apportioned share of the 
veteran's Department of Veterans Affairs (VA) compensation 
benefits, on behalf of the minor child.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1953 to 
October 1956, and from September 1960 to November 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the appellant's claim for an 
apportioned share of the veteran's VA compensation benefits, 
on behalf of the minor child.  The appellant appealed the 
amount of the apportionment.  

The appellant and the veteran are the parents of the minor 
child at issue in this appeal.


FINDINGS OF FACT

1.  The veteran and the appellant are the biological parents 
of [redacted], who was born on May [redacted] 1997.

2.  The appellant is the custodian of [redacted].  

3.  The appellant is currently receiving an apportionment 
award equal to the additional amount of compensation payable 
to the veteran for a dependent child.

4.  The appellant's monthly expenses exceed her monthly 
income.

5.  The veteran has not demonstrated that an increased 
apportionment of $150 monthly would cause him undue financial 
hardship.  


CONCLUSION OF LAW

The requirements for an increased apportioned share of the 
veteran's VA compensation benefits on behalf of his minor 
child, have been met, and the appellant is awarded an 
additional $150.00 per month.  38 U.S.C.A. §§ 5107, 5307 
(West 1991); 38 C.F.R. §§ 3.450, 3.451 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The case was previously before the Board and was remanded in 
April 1999 for compliance with the procedures for contested 
claims when personal hearings are held.  Specifically, the 
Board requested that the RO send the veteran a copy of the 
August 1998 hearing transcript, and offer him an opportunity 
to respond to the transcript and present testimony at a 
hearing.  By VA letter dated in July 1999, the RO complied 
with the BVA's requests, but no response was received by the 
veteran.  The correspondence was sent to the veteran's latest 
address of record, and was not returned as undeliverable.  
Thus, the Board is satisfied that the contested claims 
procedures have been met to the extent possible, and the 
Board will proceed with this appeal.  

According to VA law, all or any part of the compensation 
payable on account of any veteran may be apportioned on 
behalf of the veteran's children, if the veteran's children 
are not residing with the veteran and the veteran is not 
reasonably discharging his or her responsibility for the 
children's support.  38 U.S.C.A. § 5307(a)(2) (West 1991); 
38 C.F.R. § 3.450(a)(1)(ii) (1999).

The law further provides that without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, compensation benefits may be specially apportioned 
between the veteran and his dependents on the basis of the 
facts in the individual case, as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for a special apportionment, 
consideration will be given to such factors as:  1) the 
amount of VA benefits payable; 2) other resources and income 
of the veteran and those dependents in whose behalf 
apportionment is claimed; and 3) special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  Id.  Ordinarily, apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship, while apportionment of less than 20 percent would 
not provide a reasonable amount for any apportionee.  
38 C.F.R. § 3.451..  

In October 1997, the RO received the appellant's claim for an 
apportioned share of the veteran's VA benefits.  The 
appellant indicated that the minor child at issue in this 
appeal, [redacted], was born in May 1997 and lived with her.  
They did not reside with the veteran.  The appellant also 
indicated that her only income was Social Security benefits, 
in an unspecified amount.  She further indicated that her 
child received $230.00 per month in Social Security benefits.  
Her monthly expenses consisted of:   $200.00, rent; $114.00, 
utilities; $200.00, food; $125.00, baby's needs (diapers, 
etc.); $50.00, appellant's personal needs; and $20.00, 
gasoline.  The appellant stated that the veteran agreed that 
the child should be awarded an apportioned share of his VA 
benefits in the amount equal to the additional amount payable 
for a dependent child.  

In a January 1998 determination, the RO awarded the appellant 
an apportioned share of the veteran's VA compensation 
benefits on behalf of [redacted], in the amount of $77.00 
beginning November 1997, and $78.00 from December 1997.  The 
appellant disagreed with the amount of that apportionment 
award, and initiated this appeal.  Essentially, the appellant 
maintains that the apportionment award is not enough.  The 
veteran was notified that the appellant was appealing the 
apportionment award, but he did not respond to the RO's 
notification letter.

In the appellant's substantive appeal, received in May 1998, 
she stated that her monthly income from Social Security was 
$494.00, and her daughter received $235.00 from Social 
Security.  The appellant maintained that she should be 
awarded a greater apportionment, so she could afford housing 
for herself and her child.  She stated that she had been 
living with her father, and sharing rent and household 
expenses with him.

In August 1998, the appellant appeared at a hearing at the RO 
before the undersigned Member of the Board.  She described 
her monthly expenses as follows:  $200.00 for rent; $100.00 
for gas and electricity; $100.00 for food for the child (with 
approximately an additional $100.00 for the appellant's 
food); $125.00 for basic necessities for the child; $50.00 
for her own personal items; $20.00 in transportation costs to 
take the child to the doctor; $30.00 in medical expenses for 
the child; and $40.00 a month for clothes.  The appellant 
stated that she was unemployed, and her monthly income 
consisted of her and the child's Social Security benefits, 
totaling $729.00.  She stated that she wanted to move into 
her own housing, but that would require additional rent in 
the amount of $300.00 per month, at a minimum.  The appellant 
disputed a statement of record by the veteran that he spent 
approximately $3,000.00 on the child.  However, she confirmed 
that he had spent approximately $1,500.00 to $1,600.00 on a 
bed and clothing for the baby just prior to her birth.  
 
Based on the evidence, the Board finds that an increased 
apportionment of an additional $150.00 per month of the 
veteran's VA compensation benefits, on behalf of [redacted] 
is warranted.  Reviewing the appellant's monthly income, 
including the present apportionment award, her total monthly 
income is $729.00, which appears to be slightly less than her 
total monthly expenses.  More specifically, reviewing the 
figures she reported in the August 1998 hearing, her monthly 
expenses totaled approximately $765.00 or about $35.00 in 
excess of her monthly income.  

Despite several requests by the RO, the veteran has not 
provided information regarding his monthly finances.  The 
most recent information of record reveals that the veteran 
receives $1,964.00 per month in VA compensation benefits not 
taking into consideration recent cost of living increases.  
Notwithstanding the present apportionment award of $78.00 or 
Social Security benefits payable on the veteran's account, 
there is no evidence of record that the veteran is otherwise 
reasonably discharging his responsibility for support of the 
minor child.  The appellant's monthly expenses are greater 
than her monthly income, including the present apportionment 
award, despite living with her father and sharing rent.  The 
Board finds that in the absence of evidence to the contrary, 
it would not cause the veteran undue hardship to award the 
appellant an additional apportionment in the amount of 
$150.00 per month, for support of the minor child.  This 
amount would allow her to meet her reported expenses and 
provided an additional amount toward independent housing for 
her and [redacted]. By awarding the appellant an additional 
$150.00 per month, the total apportionment award will be 
approximately $228.00, which the Board finds is a reasonable 
amount for support of the child, in addition to the other 
income the appellant receives for support of the child.  In 
short, the Board finds that the evidence supports an 
increased apportionment award of an additional $150.00 per 
month for support of the minor child.  


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, the appellant is awarded an increased 
apportionment award in the amount of an additional $150.00 
per month.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

